                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION



UNITED STATES OF AMERICA,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
v.                                                 )      2:18-cr-04017-BCW-9
                                                   )
Eapen George Thampy,                               )
                                                   )
                     Defendant.                    )
                                                   )


                        ORDER TERMING APPOINTED COUNSEL

       The above-named defendant has retained counsel, therefore it is

       ORDERED that John Roodhouse is termed as appointed counsel in this case.




                                           j|ÄÄ|x ]A XÑÑá? ]ÜA
                                           Willie J. Epps, Jr.
                                           United States Magistrate Judge

June 5, 2019




        Case 2:18-cr-04017-BCW Document 145 Filed 06/05/19 Page 1 of 1
